Citation Nr: 1213930	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954, and from January 1955 to October 1977, to include service in Vietnam.  The Veteran died on September [redacted], 2008.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In May 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  A December 2010 letter informed her that her hearing was scheduled for March 2, 2011.  However, in correspondence received in January 2011, the appellant cancelled her hearing request.  

In July 2011, a Deputy Vice Chairman of the Board granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In August 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a December 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Each of the two death certificates of record list the immediate cause of death as renal cell carcinoma and metastatic renal cell carcinoma; the photocopy of a September 2009 death certificate lists diabetes mellitus as a contributory cause of death, whereas the original October 2008 death certificate does not. 

3.  At the time of the Veteran's death in September 2008, service connection was in effect for right upper extremity peripheral neuropathy (rated 40 percent disabling), left upper extremity peripheral neuropathy (rated 30 percent disabling), diabetes mellitus (rated 0 percent disabling), right lower extremity peripheral neuropathy (rated 20 percent disabling), left lower extremity peripheral neuropathy (rated 20 percent disabling), traumatic arthritis of the left knee (rated  as10 percent disabling), arthritis of the right shoulder (rated 10 percent disabling), arthritis of the left shoulder (rated 10 percent disabling), tinnitus (rated 10 percent disabling), residuals of a fracture of the right third toe (rated 10 percent disabling), left ear hearing loss (rated noncompensably disabling), status post hemorrhoidectomy (rated noncompensably disabling), and for residuals of encephalitis (rated noncompensably disabling); his combined rating was 90 percent.   

5.  Renal cell carcinoma was first manifested many years following the Veteran's separation from service, and there is no persuasive medical evidence or opinion of a medical relationship, or nexus, between renal cell carcinoma and either service or service-connected disability; the only persuasive opinion evidence on this point weighs against the claim.  

6.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (20011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).



The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2008 pre-rating letter, the RO provided notice to the appellant explaining what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition,  and what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  In a post-decisional May 2010 letter, the RO provided notice to the appellant as to conditions for which service connection was in effect at the time of the Veteran's death.  After issuance of the May 2010 letter, and opportunity for the appellant to respond, the December 2011 supplemental statement of the case reflects readjudication of the claim.  Hence, the appellant is not shown to be 



prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the
issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a March 2010 VA examination and its May 2010 addendum.  An appropriate VA examination was conducted in connection with the claim.  The examiner had access to and reviewed all the evidence in the claims file and provided an opinion regarding whether there was an etiologic link between the cause of the Veteran's death and his active duty service or to a service-connected disability.  The etiology opinion was supported by an adequate rationale.  The Board finds that no additional RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  In a December 2011 statement, the appellant reported that she did not have any further information or evidence to submit in support of her claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider 

harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Competent evidence of record demonstrates that the Veteran died on September [redacted], 2008.  In October 2008, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  

The appellant has not specifically alleged, and the evidence does not demonstrate, that the Veteran's death was directly related to service.  She has not argued that the 


fatal cancer which was determined to be the cause of the Veteran's death was present during active duty.  Moreover, the Veteran's service treatment records are negative for findings of renal cell carcinoma, and there is no medical evidence that renal cell carcinoma was manifested within the first post-service year; rather, records of VA treatment indicate that the Veteran was first diagnosed with renal cell carcinoma in January 2008, approximately 31 years after separation from service.  There also is no medical evidence or opinion whatsoever to even suggest that the carcinoma resulting in the Veteran death had its onset in or was otherwise medically-related to service. 

The appellant has asserted that the Veteran's death was linked to his service-connected diabetes mellitus.  In this regard, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability (or death) that is proximately due to or the result of a service-connected disease or injury.  

At the time of the his death, service connection was in effect for right upper extremity peripheral neuropathy (rated 40 percent disabling), left upper extremity peripheral neuropathy (rated 30 percent disabling), diabetes mellitus (rated 20 percent disabling), right lower extremity peripheral neuropathy (rated 20 percent disabling), left lower extremity peripheral neuropathy (rated 20 percent disabling), traumatic arthritis of the left knee (rated 10 percent disabling), arthritis of the right shoulder (rated 10 percent disabling), arthritis of the left shoulder (rated 10 percent disabling), tinnitus (rated 10 percent disabling), residuals of a fracture of the right third toe (rated 10 percent disabling), left ear hearing loss (rated noncompensably disabling), status post hemorrhoidectomy (rated noncompensably disabling), and for residuals of encephalitis (rated noncompensably disabling); his combined rating was 90 percent.   

The Board finds there is no competent, persuasive evidence of record linking the cause of the Veteran's death to any service-connected disability, to include diabetes.  



There are two death certificates associated with the claims file, one of which was issued on October 13, 2008 and the other was issued on September 23, 2009.  Both certificates were signed by the same physician.  The earlier issued document reflects a diagnosis of renal cell carcinoma as the immediate cause of the Veteran's death; the area on the document were significant conditions contributing to death were listed was left blank.  On the later document, the cause of the Veteran's death was again listed as metastatic renal cell carcinoma; however, diabetes was listed as being a significant condition contributing to the death.  It is not apparent to the Board why the two documents are different, and the signing physician has offered no explanation whatsoever for adding the reference diabetes mellitus to the second document.  Hence, to the extent that probative weight might be attached to the fact that diabetes mellitus is listed in the later dated death certificate as contributing to the cause of the Veteran's death, such is diminished by the fact that the signing physician offered no explanation whatsoever as to why the changes were made.  As the Board is unable to determine which death certificate is more accurate, neither is considered probative of the question of whether a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  

Other than the single reference to diabetes in the September 2009 death certificate, there is no medical evidence attributing the Veteran's death to diabetes or any other service-connected disability, and none of the medical records associated with the claims file supports a finding that there exists a medical nexus between the Veteran's terminal renal cell carcinoma and any of his service-connected disabilities.  

The document submitted by the appellant with her notice of disagreement is not supportive of the claim.  In May 2009, a VA oncologist wrote that the Veteran was diagnosed with metastatic renal cell cancer in 2007.  Significantly, the physician opined the cause of the Veteran's death was more likely than not from his cancer which exacerbated his other medical conditions.  This opinion actually lends weight to the finding that a service-connected disability did not contribute to the cause of 


the Veteran's death, as the document supports a finding that the renal cell carcinoma was affecting all the other disorders but not vice versa.  

The Board points out that neither the appellant nor her representative has actually presented or identified any existing medical evidence or opinion that even suggests a medical ink between the cause of the Veteran's death and service-connected disability, despite being provided with opportunities to do so.  

There is, however, medical opinion evidence of record that the Board accepts as probative evidence on the question of whether the Veteran's death was not due to active duty service or to a service-connected disability.  In March 2010, a VA physician reviewed the claims file to determine if there was an etiologic link between the cause of the Veteran's death and his active duty service.  The physician opined that it was less likely as not that any of the Veteran's service-connected disabilities, including diabetes mellitus, played any role in the development of his malignancy which was renal cell carcinoma.  The rationale was that it was well known and documented in the medical literature that the risk factors for developing renal cell carcinoma include smoking, obesity, polycystic kidney disease, previous chemotherapy usage, prior radiation therapy and certain other genetic predispositions.  The examiner observed that diabetes was not a risk factor for the development of renal cell carcinoma.  The physician found that the development of the renal cell carcinoma was completely independent of the diabetes and completely unrelated to the Veteran having been in the military.  It was observed that the Veteran had chronic obstructive pulmonary disease and a history of smoking.  

In a May 2010 addendum to the March 2010 examination report, the physician further opined that it was less likely than not that the Veteran's service-connected disabilities contributed substantially or materially to, or aided, or leant assistance to the production of death or were of such severity as to accelerate death.  The rationale was that the Veteran died of renal cell carcinoma for the reasons set out in the March 2010 VA examination report.  It was opined that the most prominent 


feature resulting in the developing of the renal cell carcinoma was the history of smoking.  The physician found there was no objective data to suggest that the diabetes hastened the Veteran's death as the Veteran was placed on hospice care due to the renal cell carcinoma.  

The Board finds the report of the March 2010 VA examination report and the May 2010 addendum should be accorded significant probative weight.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner had access to and had reviewed all the evidence in the claims file to include the Veteran's service treatment records and post-service medical evidence.  The examiner provided an opinion for why he found there was no link between the cause of the Veteran's death and active duty service or to a service-connected disability and supported his opinion by adequate rationale.   

The Board further notes that, however well meaning, to whatever extent the assertions of the appellant are being advanced to establish a medical relationship between the Veteran's death and either service or service-connected disabilities, such evidence must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess appropriate medical training and expertise, neither the appellant nor her representative is competent to render a persuasive opinion on any medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Simply stated, the determination as to the cause of the Veteran's 



death is a complex medical question for which the appellant lacks adequate medical training to answer.  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


